ORDER
PER CURIAM.
The Court has carefully reviewed the record,1 briefs and oral arguments herein and is of the unanimous opinion that the findings ancj conclusions of the defendant Commission are supported by substantial evidence; that the Commission followed the standards prescribed in the Interstate Commerce Act, particularly sections 206(a) [49 U.S.C. § 306(a)] and 207(a) [49 U.S.C. § 307 (a)]; and that the Commission did not act arbitrarily and capriciously in- making its findings and reaching its conclusions. Therefore, it hereby is
Ordered that the decision of the Commission and the report and order entered pursuant thereto is
Affirmed.

. The original error apparent in the record was the misconstruction by the hearing examiner of Transportation Activities, Brady Transfer & Storage Co., 47 M.C.C. 23 (1947), in which one member of the Operating Rights Review Board No. 1 of the defendant concurred. Division 1 of the defendant Commission, acting as an appellate division, however, corrected the misconstruction in a unanimous confirmation of the majority of the said Operating Rights Review Board.